UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7455



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PERIKLIS PAPAGEORGIOU,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
98-195-S, CA-99-2778-S)


Submitted:   May 31, 2000                  Decided:    June 23, 2000


Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Periklis Papageorgiou, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Periklis Papageorgiou appeals the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Papageorgiou, Nos. CR-98-195-

S; CA-99-2778-S (D. Md. Sept. 15, 1999).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
September 14, 1999, the district court’s records show that it was
entered on the docket on September 15, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket that we take as the effec-
tive date of the district court’s decision. See Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2